DISMISS; and Opinion Filed December 10, 2013.




                                              S
                                  Court of Appeals
                                                  In The


                           Fifth District of Texas at Dallas
                                          No. 05-13-00466-CV

                        ROY GARLAND BOLES, Appellant
                                    V.
            TERESA ELLERD & FARMERS INSURANCE EXCHANGE, Appellee

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-11-03468

                                MEMORANDUM OPINION
                              Before Justices Moseley, Lang, and Brown
                                      Opinion by Justice Brown
          The filing fee in this case is past due. By postcard dated September 26, 2012, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the appeal. Also by

postcard dated September 26, 2012 we notified appellant the docketing statement had not been filed in

this case. We directed appellant to file the docketing statement within ten days. We cautioned appellant

that failure to do so might result in dismissal of his appeal. To date, appellant has not paid the filing fee,

filed the docketing statement, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE
130466F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

ROY GARLAND BOLES, Appellant                        On Appeal from the 95th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00466-CV        V.                        Trial Court Cause No. DC-11-03468.
                                                    Opinion delivered by Justice Brown.
TERESA ELLERD & FARMERS                             Justices Moseley and Lang participating.
INSURANCE EXCHANGE, Appellees

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
    It is ORDERED that appellees TERESA ELLERD & FARMERS INSURANCE
EXCHANGE recover their costs of this appeal from appellant ROY GARLAND BOLES.


Judgment entered this 10th day of December, 2013.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE




                                            –3–